Title: [Diary entry: 22 April 1785]
From: Washington, George
To: 

 Friday 22d. Mercury at 50 in the morning—56 at Noon and 63 at Night. Took an early breakfast at Abingdon; & accompanied by Doctr. Stewart & Lund Washington, and having sent for Mr. Moses Ball (who attended); I went to a Corner of the above Land, within about 3 poles of the Run (4 Miles run) a white Oak, 18 Inches in diameter, on the side of a hill abt. 150 yards below the Ruins of an old Mill, & 100 below a small Branch which comes in on the No. Et. side and after having run one course & part of another, My Servant William (one of the Chain Carriers) fell, and broke the pan of his knee wch. put a stop to my Surveying; & with much difficulty I was able to get him to Abingdon, being obliged to get a sled to carry him on, as he could neither Walk, stand, or ride; At Mr. Adam’s Mill I took Lund Washingtons horse & came home. After my return I had the grd. which was sowed yesterday Morning with Barley harrowed. Perceived the Service tree to be full in bloom. It bears a white flour in clusters but on single stems, and is a tolerable handsome tree in bloom. Sowed the remainder of the circle which (on acct. of wet) was left unfinished on the Seventh instant. Put both kind of the Holly Berries together mixing them well.